DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/22/22 has been entered.  Claims 1-10, 13-15, 17-20 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/28/22.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: 
Claim 10 Line 4 before “knitted layer” delete “first” as there is no second knitted layer and to provide proper antecedent basis for Claims 17, 18
Claim 10 Line 13 “a first column of loops and a second column of loops” is recommended to be amended in order to better relate to “the plurality loops”, such as using the language in Claim 1 Lines 12-13 “wherein some of the plurality of loops are disposed in a first column of loops and a second column of loops”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Guest et al (USPN 10492566), herein Guest.
Regarding Claim 1, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a plurality of loops, each of which comprises a channel (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops extending from the upper (see Figs. 4A, 4B),
wherein each of the channels is configured to receive a lace (Wilson teaches each of the channels which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving a lace, especially in light of Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits", wherein the elongate member is referring to a lace inasmuch as Wilson embodiment Figs. 4A, 4B is related to Fig. 1 specifying a lace via Col. 7 Lines 53-54 “elongate members (e.g….lace)”),
wherein some of the plurality of loops are disposed in different columns of loops (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)"; see Fig. 4A, 4B for different columns), and
wherein each of the different columns of loops includes at least two loops of the plurality of loops (see Fig. 4A, 4B for at least two loops in each of the different columns).

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein the plurality of loops are entirely comprised of a knitted fabric,
wherein the knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction.

Brinkman Figs. 2, 3 embodiment teaches wherein the plurality of loops are entirely comprised of a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”),
wherein the knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction (see Figs. 2 and 3; Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”; furthermore, inasmuch as it’s a unitary knit, then the structures are connected via knitted construction as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman’s knitted loops as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Wilson also does not explicitly teach wherein the different columns of loops include a first column of loops and a second column of loops each disposed entirely within the forefoot region of the shoe.

However, Wilson Figs. 4A-4B embodiment teaches adding loops (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional loops, such as in the forefoot region, in order to provide a larger degree of customization for its user in the forefoot region, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment also teaches adding loops (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted loops, provided by Brinkman Figs. 2, 3 embodiment, to also be in the forefoot area as suggested by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Nevertheless, Guest teaches loops disposed entirely within the forefoot region of the shoe (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to add more of Wilson’s columns of loops to the forefoot region especially as Guest shows that it is known to have loops in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as both Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment already taught additional loops.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein at least the first column and the second column are disposed within the forefoot region of the shoe, and wherein the first column of loops includes at least two loops of the plurality of loops and the second column of loops includes at least two loops of the plurality of loops, based on the desired customization of varying tension in the forefoot area.
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of loops are disposed in a plurality of rows along the upper (see Figs. 4A, 4B).
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein a longitudinal plane is parallel with respect to a resting surface when the shoe is resting the resting surface (Wilson teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being on a resting surface and, as such, there being a longitudinal plane parallel to the surface).

Wilson does not explicitly teach wherein the channels comprise axes that each define an angle that is less than 25° offset from the longitudinal plane.
However, Wilson at least suggests herein the channels comprise axes that each define an angle that is less than 25° offset from the longitudinal plane (see Fig. 4B).

Brinkman Figs. 2 and 3 embodiment further teach wherein the channels comprise axes that each define an angle that is less than 25° offset from the longitudinal plane (see Figs. 2 and 3; Col. 4 Lines 20-25 "the first structures 142 may extend from the surface 148 in any direction, and in a resting state may extend in a direction between about 10° and about 170°…with respect to a direction along a plane parallel to the surface 148").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s angle, if necessary, to be less than 25° as taught by Brinkman especially as both references seem to indicate the angle recited, in order to provide a specific desired orientation (Col. 4 Line 31) for design choice, and/or as a known orientation to adjust fit of upper and facilitate entry/removal (Col. 1 Lines 36-38).
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of loops are arranged such that the loops have the same axial direction (Col. 16 Lines 46-48 "eyelets 460…of the article of footwear 40 are all oriented in the same orientation").
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the knitted layer and the knitted fabric of the plurality of loops form a single knit layer which bears the channels (inasmuch as the upper and loops of the respective first knitted layer and the knitted fabric are a unitary construction, they form a single layer, wherein Figs. 4A, 4B show that the knitted layer bears the channels).
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein a yarn of the knitted layer consists of polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).
Even if Brinkman did not restrict the knitted component to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the upper to a single material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of a single material on the basis of its suitability for the intended use. In other words, the use of a single material for the knitted component, such as polyester, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the lace is configured for tying of the shoe at a foot of a wearer (Wilson teaches the channels in Claim 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  receiving lace and therefore further capable to be for tying the shoe, especially further in light of Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; Col. 15 Lines 51-55 “each of the plurality of eyelets 460 …is configured to receive a portion of a fastener (i.e., a fastener may be threaded through each of the plurality of eyelets 460”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A,4B is related to Fig. 1 specifying a lace via Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”; Wilson teaches the lace which meets the structural limitations in the claims and performs the functions as recited such as being capable of tying the shoe, especially as it is in the context of adjusting fit).

Regarding Claim 10, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:

a first knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a plurality of loops, each of which comprises a channel (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops extending from the upper (see Figs. 4A, 4B),
wherein each of the channels forms a passage for a lace that extends through at least some of the plurality of the loops (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits" wherein it is understood that elongate member is referring to a lace inasmuch as Wilson embodiment Figs. 4A, 4B is related to Fig. 1 specifying a lace via Col. 7 Lines 53-54 “elongate members (e.g….lace)”).

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein the plurality of loops are all entirely comprised of a knitted fabric.

Brinkman Figs. 2, 3 embodiment teaches wherein the plurality of loops are entirely comprised of a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman’s knitted loops as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Wilson Figs. 4A, 4B embodiment also does not explicitly teach wherein at least a first column of loops and a second column of loops are disposed along the forefoot region of the shoe.
However, Wilson aforementioned already taught a plurality of loops.

Furthermore, Wilson Figs. 4A-4B embodiment teaches adding loops (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional loops, such as in the forefoot region, in order to provide a larger degree of customization for its user in the forefoot region, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment also teaches adding loops (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted loops, provided by Brinkman Figs. 2, 3 embodiment, to also be in the forefoot area as suggested by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Nevertheless, Guest teaches loops disposed entirely within the forefoot region of the shoe (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to add more of Wilson’s columns of loops to the forefoot region especially as Guest shows that it is known to have loops in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as both Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment already taught additional loops.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein at least a first column of loops and a second column of loops are disposed along the forefoot region of the shoe.
Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson at least suggests wherein respective channels of at least some of the loops within the first column of loops and the second column of loops are coaxial with respect to one another (see Fig. 4A wherein at least some of the loops within a column are coaxial with at least some of the loops in another column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson to add Wilson’s columns of loops to be in the forefoot, as provided by Guest, to have a similar pattern as already shown in Fig. 4A, and therefore that the first/second column of loops in the forefoot would also have some loops that are coaxial with one another.
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson further teaches wherein the channel extends from the heel region toward the forefoot region (see Fig. 4A wherein the channels have a dimension from heel to forefoot).
Regarding Claim 15, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson at least suggests wherein the first column of loops includes at least three loops and the second column of loops includes at least three loops (see Fig. 4A, wherein there are at least two columns with at least three loops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson to add Wilson’s columns of loops to be in the forefoot, as provided by Guest, to have a similar pattern as already shown in Fig. 4A, and therefore that the first/second columns of loops in the forefoot would also have at least three loops.
Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson further teaches wherein the knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction (Wilson taught the knitted upper layer in Claim 10 and Brinkman teaches the knitted fabric of the plurality of loops integral with a knitted upper in Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s integrally formed, it’s a unitary knit; furthermore, Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited).
Regarding Claim 19, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson further teaches wherein the lace is configured for tying of the shoe at a foot of a wearer (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; Col. 15 Lines 51-55 “each of the plurality of eyelets 460 …is configured to receive a portion of a fastener (i.e., a fastener may be threaded through each of the plurality of eyelets 460”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A,4B is related to Fig. 1 specifying a lace via Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”; Wilson teaches the lace which meets the structural limitations in the claims and performs the functions as recited such as being capable of tying the shoe, especially as it is in the context of adjusting fit).

Regarding Claim 20, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a plurality of loops, each of which comprises a channel (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops extending from the upper (see Figs. 4A, 4B; see column),
wherein each of the channels forms a passage for a lace that extends through at least some of the plurality of the channels (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits" wherein it is understood that elongate member is referring to a lace inasmuch as Wilson embodiment Figs. 4A, 4B is related to Fig. 1 specifying a lace via Col. 7 Lines 53-54 “elongate members (e.g….lace)”),
wherein the plurality of loops comprises a plurality of first loops (see Figs. 4A, 4B; see columns),
wherein each of the some loops is arranged such that its channel is parallel with respect to at least one other first loop from which it is separated by a distance B (see Figs. 4A, 4B),
measured perpendicular to an axial direction of the loops (see Figs. 4A, 4B),
wherein the plurality of first loops comprises at least three columns of first loops, each column including at least two loops (see Figs. 4A, 4B),
wherein the plurality of loops comprises a plurality of second loops (see Figs. 4A, 4B; see rows; inasmuch as the row has a plural of second loops as aforementioned, there are a plurality of second loops),
wherein each second loops is arranged such that its channel is coaxial with respect to at least one other second loop (see Figs. 4A, 4B),
wherein the plurality of second loops comprises a row of second loops having at least three second loops arranged such that their respective channels are each coaxial with respect to one another (see Figs. 4A, 4B).

Wilson does not explicitly teach the knitted layer comprising polyester or polyamide,
wherein the plurality of loops are entirely comprised of a knitted fabric.

Brinkman Figs. 2 and 3 embodiment teaches the first knitted layer comprising polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"),
wherein the plurality of loops are entirely comprised of a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”).
Modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component comprises polyester or polyamide, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by making the upper of such materials. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of polyester or polyamide on the basis of its suitability for the intended use. In other words, the use of a single material for the knitted component, such as polyester or polyamide, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Modified Wilson also does not explicitly teach wherein B is between 2 and 25 millimeters.
However, illustrations seem to be as such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure B and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Brinkman Fig. 5 embodiment teaches wherein B is between 2 and 25 millimeters (Col. 7 Lines 13-14, 28-30 "referring to Fig. 5...first structures 342 (i.e., at least two of them) may be 1 cm or less apart, such as about 5mm apart or less"; Col. 7 Lines 16-17 "first structures 342 may have a structure similar to the first structures 142 as described above").
Especially as Brinkman Fig. 5 embodiment’s structures 342 are disclosed as related to Brinkman Figs. 2/3 embodiment’s structures 142, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s B measurement such that it is in the range as taught by Brinkman as Brinkman teaches it is a known measurement to provide effective lacing (Col. 7 Lines 11-13), especially as Wilson already teaches an arrangement of lacing is important to the desired fit Col. 16 Line 57-Col. 17 Line 5).

Wilson also does not explicitly teach wherein and at least a first column and a second column of the at least three columns being disposed on the forefoot region.

However, Wilson Figs. 4A-4B embodiment teaches adding loops (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional loops, such as in the forefoot region, in order to provide a larger degree of customization for its user in the forefoot region, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment also teaches adding loops (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted loops, provided by Brinkman Figs. 2, 3 embodiment, to also be in the forefoot area as suggested by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Nevertheless, Guest teaches loops being disposed on the forefoot region (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to add more of Wilson’s columns of loops to the forefoot region especially as Guest shows that it is known to have loops in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as both Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment already taught additional loops,
wherein, for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the additional loops would form at least a first column and a second column in the forefoot region, each column including at least two loops, especially as Wilson already taught columns of first loops and that each column of first loops includes at least two loops,
and for each second loops of the additional loops arranged such that its channel is coaxial with respect to at least one other second loop,
as a known pattern of providing support for a foot (Wilson Col. 16 Lines 58-61).

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Guest et al (USPN 10492566), herein Guest, further in view of Gillern (FR389990).
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein at least one of the channels defines an outer diameter and an inner diameter for receiving the lace (inasmuch as it has an arc with width, it has an inner and outer diameter),
wherein the at least one channel has a length (wherein it has a thickness).

Brinkman at least suggests wherein the length is at least 100% of the outer diameter (Col. 5 Lines 13-18 "while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142").

As such, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor 10702017.
Furthermore, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and as Brinkman also teaches a modifiable range.  

Nevertheless, Gillern seems to teach wherein the length is at least 100% of the outer diameter (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface" clearly showing length over width ratio).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 100% the outer diameter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson seems to teach wherein the length is at least 200% of the outer diameter (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Guest et al (USPN 10492566), herein Guest, further in view of Little et al (US Publication 2012/0255201), herein Little.
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson does not explicitly teach wherein a yarn of the knitted layer consists of polyester or polyamide.

Little at least suggests wherein a yarn of the knitted layer consists of polyester or polyamide ([0032] “disclosure provides methods for seamlessly knitting a tubular upper for a shoe…warp knitting are examples of processes for forming the upper portion…in which the yarn zigzags”; see Claim 1 “An article of footwear comprising an upper portion, the upper portion comprising a seamless knitted material”; see Claim 3 “the article of footwear…wherein the seamless knitted material comprises at least one of…polyester”; inasmuch as Little comprises at least polyester, Little teaches that the knitted upper can comprise just polyester, and therefore a yarn of the knitted upper consisting of polyester).
Modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component has a yarn restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting a yarn of the upper to a single material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a yarn of an upper of a single material on the basis of its suitability for the intended use. In other words, the use of a single material for the knitted component, such as polyester, and therefore a yarn consisting of polyester, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s upper to be solely of polyester as indicated by Little, and therefore a yarn of Wilson consisting of polyester, based on design choice such as how much elasticity and comfort is desired as is known in the art (see Brinkman Col. 3 Lines 43-46).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7, 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7, 9 of copending Application No. 17/036,873, herein ‘873.
Claim(s) 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-9 of copending Application No. 17/036,873, herein ‘873, as applied to instant Claims 1-7, 9 above, in view of Brinkman.
Claim(s) 10, 13-15, 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/036,873, herein ‘873.
Claim(s) 17, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/036,873, herein ‘873, as applied to instant Claims 10, 13-15, 18 above, in view of Brinkman.
Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/036,873, herein ‘873, in view of Brinkman.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper…the upper comprising:…knitted layer defining an outer surface of the upper; and a plurality of loops, each of which comprise a channel, the plurality of loops extending from the upper, wherein at least a part of the plurality of loops comprise a knitted fabric, wherein each of the channels forms a passage for a lace that extends through the plurality of loops, wherein the knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction, wherein some of the plurality of loops are disposed in a first column of loops and a second column of loops that are each disposed entirely within the forefoot region of the shoe, and wherein the first column of loops includes at least two loops of the plurality of loops and the second column of loops includes at least two loops of the plurality of loops”, which are the same or obvious over elements recited in claim 1 of ‘873.  
Claim # in Instant Application 17/036,831
Double Patenting with 17/036,873
1
1
2
2
3
2
4
3
5
1
6
4, 5
7
7
8
(1+) Brinkman
9
9
10
1, 21
13
3
14
Wilson
15
Wilson
17
Little
18
1, 21
19
9
20
18 + Brinkman


Therefore, claims 1-10, 13-15, 17-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1-5, 7, 9, 18, 21 of ‘873.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-9  is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 10, 20 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman. 
Claim(s) 10, 13-15, 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 16, 20 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman. 
Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper…the upper comprising:…knitted layer defining an outer surface of the upper; and a plurality of loops ,each of which comprise a channel, the plurality of loops extending from the upper, wherein at least a part of the plurality of loops comprise a knitted fabric, wherein each of the channels forms a passage for a lace that extends through the plurality of loops, wherein the first knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction, wherein some of the plurality of loops are disposed in a first column of loops and a second column of loops that are each disposed entirely within the forefoot region of the shoe, and wherein the first column of loops includes at least two loops of the plurality of loops and the second column of loops includes at least two loops of the plurality of loops”, which are the same or obvious over elements recited in claim 1 of ‘764.  
Remaining elements of instant Claim 1 can be found in Brinkman for motivation similar as outlined above.
Claim # in Instant Application 17/036,831
Double Patenting with 16/619,764
1
21
2
2
3
3, 6
4
1
5
Brinkman
6
20
7
1
8
10
9
1
10
1 
13
20
14
15
15
1
17
10
18
1
19
1
20
20 + Brinkman


Therefore, claims 1-10, 13-15, 17-20  are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims 1-3, 6, 10, 15, 20, 21 of ‘764.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13-15, 17-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Dekovic et al (USPN 10918155) directed to laces in a forefoot region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732